—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered April 2, 1999, which, in a proceeding pursuant to CPLR article 78, denied petitioners’ application to annul a resolution adopted by respondent New York City Department of Citywide Administrative Services on November 12, 1998 and dismissed the petition, unanimously affirmed, without costs.
The record does not support petitioners’ assertion that Resolution 98-12 reclassified existing positions and, accordingly, that in enacting it, respondents were required to comply with Civil Service Law § 20. Rather, the challenged resolution created new titles, each of which encompassed more than one assignment. The consolidation of assignments under the same title, with no additional examinations required to move between assignments within the title, a practice known as “broadbanding”, is permissible under the Civil Service Law (Matter of Kitchings v Jenkins, 85 NY2d 694, 699, citing Matter of Sanger v Greene, 269 NY 33; Matter of Green v Lang, 18 NY2d 437). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.